



EXHIBIT 10.22
DUCOMMUN INCORPORATED


PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT




This performance restricted stock unit agreement is made as of _______ (the
“Effective Date”), between Ducommun Incorporated, a Delaware corporation (the
“Corporation”), and ________ (“Award Holder”).
R E C I T A L S
This performance restricted stock unit agreement is pursuant to the 2020 Stock
Incentive Plan (the “Plan”).
A G R E E M E N T S
1.Grant. The Corporation hereby grants to the Award Holder an award (the
“Award”) with a target (if the Corporation achieves the target level performance
goals described in Exhibit A) of _________ performance restricted stock units
(the “Restricted Stock Units”), subject to certain adjustments as described
herein. Each Restricted Stock Unit represents the right to receive one share of
Common Stock, subject to the conditions set forth in this performance restricted
stock unit agreement and the Plan.
2.Definitions. Unless the context clearly indicates otherwise, and subject to
the terms and conditions of the Plan as the same may be amended from time to
time, the following terms, when used in this performance restricted stock unit
agreement, shall have the meanings set forth in this Section 2.
         “Common Stock” shall mean the Common Stock, $.01 par value, of the
Corporation or such other class of shares or other securities as may be
applicable pursuant to the provisions of Section 6 of this performance
restricted stock unit agreement.
         “Subsidiary” shall mean a corporation or other form of business entity
more than 50% of the voting shares of which is owned or controlled, directly or
indirectly, by the Corporation and which is designated by the Committee for
participation in the Plan by the key employees thereof.
         “Committee” shall mean the Compensation Committee of the Board of
Directors of the Corporation, or if there is no such committee acting, the Board
of Directors of the Corporation.


        3. Vesting. The Award shall vest at the end of the 3-year performance
period, beginning as of ________ and ending on _____ (the “Performance Period”).
The vesting of the Award shall be based upon the Corporation achieving during
the last year of the Performance Period, that level of revenue as set forth in
Exhibit A as approved by the Committee at the commencement of the Performance
Period. Following the end of the Performance Period and the collection of
relevant data necessary to determine the extent to which the performance goal
has been satisfied, the Committee
1



--------------------------------------------------------------------------------





will determine: (a) the amount of revenue that was achieved by the Corporation
during the Performance Period relative to the level of revenue approved by the
Committee, and (b) the percentage and number of the Restricted Stock Units
earned as a result thereof for the Performance Period (the number earned shall
be referred to as the “Earned Units”). The Earned Units shall vest (and become
“Vested Units”) as of the last day of the Performance Period, subject to the
continued employment of the Award Holder by the Corporation through such date.
The Committee shall make the determination set forth herein in its sole
discretion. The level of achievement of revenue shall be evidenced by the
Committee’s written certification. For the avoidance of doubt, any Restricted
Stock Units subject to this Award that do not become Earned Units in accordance
with the forgoing shall expire without consideration at the end of the
Performance Period.


4.  Settlement of Vested Units. Upon certification by the Committee pursuant to
Section 3 hereof of the total number of Earned Units earned hereunder for the
Performance Period, one share of Common Stock shall be issuable for each Vested
Unit (the “RSU Shares”). Thereafter, the Corporation will transfer such RSU
Shares to the Award Holder upon the satisfaction of any required tax withholding
obligations, securities law registration or other requirements, and applicable
stock exchange listing. No fractional shares shall be issued with respect to the
Award. The Award Holder shall not acquire or have any rights as a shareholder of
the Corporation by virtue of this performance restricted stock unit agreement
(or the Award evidenced hereby) until the certificates representing shares of
Common Stock issuable pursuant to this Award are actually issued and delivered
to the Award Holder in accordance with the terms of the Plan and this
performance restricted stock unit agreement. Notwithstanding the foregoing, the
Award Holder may elect, on a form and in a manner prescribed by the Corporation,
to defer any payment of Vested Units, provided that any such deferral of payment
must comply with any applicable requirements of Section 409A of the Code.
5. Termination. If the Award Holder’s employment with the Corporation or a
Subsidiary terminates at any time for any reason prior to the expiration of the
Performance Period, except as provided in this Section 5 or as determined by the
Committee in its sole and absolute discretion, any Restricted Stock Units that
have not become Vested Units will be forfeited and cancelled and surrendered to
the Corporation without payment of any additional consideration, effective on
the date of the Award Holder’s termination of employment. Upon the termination
of the Award Holder’s employment with the Corporation or a Subsidiary as a
result of the Award Holder’s death or “permanent disability” (as defined herein)
the Restricted Stock Units shall become fully vested on the date of such death
or “permanent disability”. As used herein, the term “permanent disability” shall
mean the date on which the Award Holder has not worked or been able to work due
to physical or mental incapacity for a period of one hundred eighty (180)
consecutive days.
6. Adjustments
          (a) If the outstanding shares of Common Stock of the Corporation are
increased, decreased, changed into or exchanged for a different number or kind
of shares or securities of the Corporation through recapitalization (other than
the conversion of convertible securities according to their terms),
reclassification, stock dividend, stock split or reverse stock split, an
appropriate and proportionate adjustment shall be made, or if the Corporation
shall spin-off, spin-out or otherwise distribute assets with respect to the
outstanding shares of Common Stock of the Corporation, an
2



--------------------------------------------------------------------------------





appropriate and proportionate adjustment shall be made, in the number of
Restricted Stock Units subject to this Award.
          (b) In the event of the dissolution or liquidation of the Corporation,
or upon any merger, consolidation or reorganization of the Corporation with any
other corporations or entities as a result of which the Corporation is not the
surviving corporation, or upon the sale of all or substantially all of the
assets of the Corporation or the acquisition of more than 80% of the stock of
the Corporation by another corporation or entity, there shall be substituted for
each of the shares of Common Stock then subject to this Award the number and
kind of shares of stock, securities or other assets which would have been
issuable or payable in respect of or in exchange for such Common Stock then
subject to the Award, as if the Award Holder had been the owner of such shares
as of the transaction date. Any securities so substituted shall be subject to
similar successive adjustments.
          7. No Right to Continued Employment. Nothing in the Plan, in this
performance restricted stock unit agreement or in any other instrument executed
pursuant thereto shall confer upon the Award Holder any right to continue in the
employ of the Corporation or any Subsidiary of the Corporation or shall
interfere in any way with the right of the Corporation or any such Subsidiary to
at any time terminate the employment of the Award Holder with or without cause.
        8. Legal Requirements. No shares issuable under this Award shall be
issued or delivered unless and until, in the opinion of counsel for the
Corporation, all applicable requirements of federal and state law and of the
Securities and Exchange Commission pertaining to the issuance and sale of such
shares and any applicable listing requirements of any national securities
exchange on which shares of the same class are then listed, shall have been
fully complied with. In connection with any such issuance or transfer, the
person acquiring the shares shall, if requested by the Corporation, give
assurances satisfactory to counsel to the Corporation in respect of such matters
as the Corporation or any Subsidiary of the Corporation may deem desirable to
assure compliance with all applicable legal requirements.
        9. No Rights as a Shareholder. Neither the Award Holder nor any
beneficiary or other person claiming under or through the Award Holder shall
have any right, title or interest in or to any shares of Common Stock allocated
or reserved for the purpose of the Plan or subject to this Agreement except as
to such shares of Common Stock, if any, as shall have been issued or transferred
to such person.
        10. Withholding. The Corporation or any Subsidiary of the Corporation
may make such provisions as it may deem appropriate for the withholding of any
taxes which the Corporation or such Subsidiary determines it is required to
withhold in connection with this performance restricted stock unit agreement and
the transactions contemplated hereby, and the Corporation or any such Subsidiary
may require the Award Holder to pay to the Corporation or such Subsidiary in
cash any amount or amounts which may be required to be paid as withheld taxes in
connection with any issuance of Common Stock pursuant to this Award or any other
transaction contemplated hereby as a condition to the issuance of shares of the
Common Stock, provided, however, that any amount withheld for taxes in
connection with this Award may, at the election of the Award Holder, be paid
with previously issued shares of Common Stock or the deduction of shares of
Common Stock to be issued in connection with this Award.
3



--------------------------------------------------------------------------------





        11. No Assignments. Neither this performance restricted stock unit
agreement, nor this Award nor any other rights and privileges granted hereby
shall be transferred, assigned, pledged or hypothecated in any way, whether by
operation of law of descent and distribution. Upon any attempt to so transfer,
assign, pledge, hypothecate or otherwise dispose of this performance restricted
stock unit agreement, this Award or any other right or privilege granted hereby
contrary to the provisions hereof, this performance restricted stock unit
agreement, this Award and all of such rights and privileges shall immediately
become null and void, provided however, that the Award Holder may transfer an
Award to any “family member” (as such term is defined in Section A.1(a)(5) of
the General Instructions to Form S-8 under the Securities Act of 1933, as
amended (“Form S-8”)), to trusts solely for the benefit of such family members
and to partnerships in which such family members and/or trusts are the only
partners; provided that the transfer is pursuant to a gift or a domestic
relations order to the extent permitted under the General Instructions to Form
S-8 and provided further, that such transferee acknowledges and agrees that the
Award remains subject to all of the terms and conditions of this Agreement and
the Plan.
        12. Other Programs. Nothing contained in this performance restricted
stock unit agreement shall affect the right of the Award Holder to participate
in and receive benefits under and in accordance with the then current provisions
of any pension, insurance, profit-sharing or other employee benefit plan or
program of the Corporation or of any Subsidiary of the Corporation.
        13. The Plan. The Award hereby granted is subject to, and the
Corporation and Award Holder agree to be bound by, all of the terms and
conditions of the Plan as the same may be amended from time to time in
accordance with the terms thereof, but no such amendment may adversely affect
the Award Holder’s rights under this performance restricted stock unit
agreement. Award Holder acknowledges receipt of a complete copy of the Plan.
        14. Clawback. Notwithstanding any other provisions in the Plan, the
Corporation may cancel any Award, require reimbursement of any Award by the
Award Holder, and effect any other right of recoupment of equity or other
compensation provided under the Plan (including under this performance
restricted stock unit agreement) in accordance with the Corporation’s clawback
policy as the same may be adopted and/or modified from time to time (the
"Clawback Policy"). In addition, Award Holder acknowledges that any RSU Shares
awarded pursuant to the Plan and this performance restricted stock unit
agreement may be subject to repayment to the Corporation in accordance with the
Clawback Policy. By accepting the Award, Award Holder is agreeing to be bound by
the Clawback Policy, as in effect on the Effective Date or as may be adopted
and/or modified from time to time by the Corporation in its sole discretion
(including, without limitation, to comply with applicable law or stock exchange
listing requirements). 
        15. Committee Authority. All questions arising under the Plan or under
this performance restricted stock unit agreement shall be decided by the
Committee in its total and absolute discretion. It is expressly understood that
the Committee is authorized to administer, construe and make all determinations
necessary or appropriate to the administration of the Plan and this performance
restricted stock unit agreement, all of which shall be binding upon the Award
Holder to the maximum extent permitted by the Plan.
4



--------------------------------------------------------------------------------





        16. Consideration. The consideration for the rights and benefits
conferred on Award Holder by this Award are the services rendered by the Award
Holder after and not before the grant of this Award.


        17. Applicable Law. This Award has been granted as of the effective date
set forth above at Los Angeles, California, and the interpretation, performance
and enforcement of this Agreement shall be governed by the laws of the State of
California.


DUCOMMUN INCORPORATED




By: ___________________________________________________
            Chief Executive Officer






By: ___________________________________________________
            Secretary  






              ______________________________________
                Award Holder




5



--------------------------------------------------------------------------------





EXHIBIT A








6

